                  Case 1:20-cv-09840-GHW Document 46 Filed 03/23/21 Page 1 of 3


                                                                                USDC SDNY
                                                                                DOCUMENT
MEMORANDUM ENDORSED                                                             ELECTRONICALLY FILED
                                                                                DOC #:
                                                                                DATE FILED: 3/23/2021
                                         THE CITY OF NEW YORK
 JAMES E. JOHNSON                       LAW DEPARTMENT                                     KATHERINE J. WEALL
 Corporation Counsel                          100 CHURCH STREET                                       Senior Counsel
                                              NEW YORK, NY 10007                               Phone: (212) 356-5055
                                                                                              Mobile: (646) 370-0051
                                                                                           Email: kweall@law.nyc.gov

                                                                   March 23, 2021
       BY ECF
       Honorable Gregory H. Woods
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007
                       Re:   Peter Rodriguez v. City of New York, et al.
                             20 Civ. 9840 (GHW)
       Your Honor:
                       I am the attorney for defendants the City of New York, Captain Bonar Moise,
       Captain Shaday Gibson, Correction Officer Temir Williams, and Correction Officer Peter
       Ferraro in the above-mentioned matter. I write to respectfully request a stay of the present civil
       proceeding as it pertains to defendant Correction Officer Aleksandr Galuzevskiy, in light of his
       military leave. I do not yet represent C.O. Galuzevskiy and am unable to determine
       representational issues as long as he is on military leave. Plaintiff Peter Rodriguez has informed
       me that he consents to the stay as long as it does not interfere with deadlines in the case.
       Because a stay would necessarily affect any deadlines as they pertain to C.O. Galuzevskiy,
       plaintiff does not, therefore, consent to my request.
                        By way of background, plaintiff brings this action, pursuant to 42 U.S.C. § 1983,
       alleging, inter alia, that he was sprayed with a fire extinguisher and mace as a result of an
       incident in which he started a fire in his cell at the Manhattan Detention Complex on or about
       August 31, 2020, and, further, that C.O. Galuzevskiy has been harassing him as a result of his
       filing of this lawsuit. Plaintiff names the City of New York and the above-mentioned captains
       and officers as defendants in this action. In accordance with the Court’s January 21, 2021 Order,
       defendants’ answer is due on April 5, 2021. (ECF No. 24). On or about January 25, 2021,
       however, I learned that C.O. Galuzevskiy was on military leave, with his military orders
       extending through March 31, 2021. On March 17, 2021, I spoke with First Lieutenant Daniel
       Graham of the Department of the Army, New York Army National Guard, to determine when
       C.O. Galuzevskiy’s tour of duty would end. First Lieutenant Graham informed me that C.O.
       Galuzevskiy’s orders have been extended until September 30, 2021. He also told me that C.O.
       Galuzevskiy is currently on duty related to the New York State COVID-19 testing and
       vaccination efforts.
         Case 1:20-cv-09840-GHW Document 46 Filed 03/23/21 Page 2 of 3




                The statutory basis for a stay of these civil proceedings in these circumstances is
the Soldiers’ and Sailors’ Civil Relief Act of 1940, 50 U.S.C.S. § 3932 (formerly 50 U.S.C.S.
Appx. § 522). By its terms, this statute applies to any civil action or proceeding, where the
defendant has received notice of the proceeding and is in military service or is within 90 days
after termination of or release from such service. 50 U.S.C.S. § 3932(a). The operative
provision states that: “At any stage before final judgment in a civil action or proceeding in
which a servicemember described in subsection (a) is a party, the court may on its own motion
and shall, upon application by the servicemember, stay the action for a period of not less than 90
days, if the conditions in paragraph (2) are met.” 50 U.S.C.S. § 3932(a) (emphasis added). 1 The
purpose of the statute is to prevent adverse consequences to members of the armed services who
are unable to appear and defend themselves. United States v. Kaufman, 453 F.2d 306, 308-09
(2d Cir. 1971) (citation omitted).

                Pursuant to the statute, therefore, a court shall grant a servicemember’s
application for a stay and stay the action for at least 90 days, so long as the application includes
the requisite information. 50 U.S.C.S. § 3932(b)(1). Where the party applies for a stay, the trial
court must grant the request unless of the opinion that the ability of the defendant to defend the
action is not materially affected by reason of his military service. Davis v. Wyche, 224 N.C.
746, 32 S.E.2d 358, 359-60 (1944). The act is always to be liberally construed to protect those
who have been obliged to abandon their own affairs to assume the burdens of military service.
Boone v. Lightner, 319 U.S. 561, 575 (1943) (affirming denial of stay where the trial court had
found that defendant’s failure to be present at trial was voluntary rather than due to his military
service, and that the statute had been invoked in bad faith to evade a determination of the
litigation on the merits).

                Courts have routinely granted applications to stay actions brought pursuant to §
1983, while a defendant who is on active duty in the military is unavailable to participate in the
litigation because of his or her military service. See Holder v. City of New York, et al., 05 CV
699 (NGG) (SMG), June 21, 2005 Docket Entry (“DE”) dated June 21, 2005, (E.D.N.Y. June 21,
2005) (staying action pursuant to the Soldiers’ and Sailors’ Relief Act, 50 USC § 521, the
predecessor to the analogous statute that applies where defendant has not yet received notice of
the action, for more than 13 months in light of defendant officer’s military deployment) 2;
Klieman v. City of New York, et al., 10 CV 8876 (DAB), DE # 16 (S.D.N.Y. Oct. 18, 2011)
(granting request to extend stay until after defendant officer’s return from military service);
Hollins, et al., v. City of New York, et al., 10 CV 1650 (LAK), DE # 8 (S.D.N.Y. Nov. 15,
2010) (granting request to stay action until after defendant’s return from overseas military
service); Abraham v. New York City, et al., 10 CV 2323, DE dated August 5, 2010 (NGG)
(RER) (E.D.N.Y. Aug. 5, 2010) (granting motion to stay action pending defendant officer’s
return from military service); Means v. McLean, 03 CV 360 (SLT) (LB), DE # 25, Slip Op. at

1
  Paragraph (2) addresses the requirements for a letter that, in essence, states the manner in which
military service materially affect the servicemember’s ability to appear and the time when he will
be available, and from the servicemember’s commanding officer stating that he cannot appear
because of military service. If necessary, defendants will submit a letter from C.O.
Galuzevskiy’s commanding officer at the appropriate time.
2
  I would be pleased to forward copies of these unreported decisions that are available on ECF
should the court desire to them.
                                               -2-
                 Case 1:20-cv-09840-GHW Document 46 Filed 03/23/21 Page 3 of 3




      *1-2 (E.D.N.Y. May 6, 2005) (reversing magistrate judge’s denial of stay; ruling that case was to
      be stayed for 90 days because of individual defendant’s absence while on active military service;
      recognizing the individually-named defendant’s primary role in the events underlying plaintiff’s
      allegations and the lack of prejudice to plaintiff); Smith v. City of New York et al., 04 Civ. 2663
      (ILG) (RER), DE # 7 (E.D.N.Y. Oct. 28, 2004) (ordering case stayed for 90 days pending return
      of defendant officer from active military duty, as well as two subsequent extensions of the stay);
      Khalid v. Greiner, et al., 00 CV 7691, DE # 36 (S.D.N.Y. Sept. 5,2002) (granting motion for stay
      until 60 days after defendant officer’s return to civilian status); Cruz v. Reiner, et al., 11 CV
      2131, DE # 62, Slip Op. at *1-2 (E.D.N.Y. March 14, 2012) (granting motion to stay pending
      officer’s return from military service; recognizing that the statute mandates a stay, thus depriving
      the court of authority to deny the application in its discretion).

                      Due to his military service, CO Galuzevskiy is entitled to a stay of proceedings
      under the Soldiers’ and Sailors’ Civil Relief Act of 1940, 50 U.S.C.S. § 3932, et seq. Because of
      his active military status, I have been unable to resolve representation with CO Galuzevskiy.
      Moreover, because the case will proceed as to the remaining named officers, it is defendant’s
      position that plaintiff will suffer no prejudice if this request is granted.
                     Accordingly, defendants respectfully request that the Court stay this action as to
      CO Galuzevskiy pending his return to active service with DOC. Defendants further suggest that,
      to the extent the Court is inclined to grant the within request, the undersigned will advise the
      Court on or about September 30 concerning CO Galuzevskiy’s anticipated return to active duty
      and the ability of this Office to proceed with the defense of this action as to him. Defendants
      thank the Court for its time and consideration.
                                                                             Respectfully submitted,
                                                                             /s/ Katherine J. Weall
                                                                             Katherine J. Weall
                                                                             Senior Counsel

      cc:      Peter Rodriguez
               B&C No. 349-16-03090
               Manhattan Detention Complex
               125 White Street
               New York, NY 10013


Application granted. This action is stayed as to Correction Officer Aleksandr Galuzevskiy until C.O. Galuzevskiy's tour of duty
ends. Counsel for Defendants is directed to provide the Court with an update regarding C.O. Galuzevskiy's status by no later
than October 15, 2021.

Counsel for Defendants is directed to mail a copy of this order to all defendants unrepresented by counsel.

The Clerk of Court is directed to mail a copy of this order to Plaintiff by certified mail.
SO ORDERED.
Dated: March 23, 2021
New York, New York                                                 _____________________________________
                                                                          GREGORY H. WOODS
                                                             -3-         United States District Judge
